Citation Nr: 1705606	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-00 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 through January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In October 2010, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.  In his December 2010 substantive appeal, the Veteran also requested a hearing before a Veterans Law Judge (VLJ).  However, in October 2016 correspondence submitted to VA, the Veteran indicated that he was unable to attend the scheduled hearing and asked that the Board make a decision on his appeal.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board notes that, prior to issuance of the 2008 rating decision that is currently on appeal, the RO issued a decision denying a claim of entitlement to service connection for a nervous condition, to include PTSD, and that decision became final.  However the Veteran's service treatment records were not available when that decision was issued, and they have since been obtained.  Therefore, in accordance with 38 C.F.R. § 3.156(c) (2016), the Veteran's current claim will be evaluated de novo as an original claim.  Furthermore, although the Veteran originally characterized his claim as entitlement to service connection for PTSD or for a nervous condition that included PTSD, multiple other psychiatric diagnoses are of record.  As a result, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and has updated the title page accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a current psychiatric disorder that was caused by in-service stressors that stemmed from his decisions to go absent without leave (AWOL) in order to assist his mother, and, thereafter, to reveal his sexual orientation.  Specifically, he asserts that those decisions resulted in harassment, threats to his person, mistreatment, mischaracterization of his motivations, and, ultimately, an undesirable discharge from service.

The Veteran's enlistment medical examination report does not note a psychiatric condition.  However, his subsequent service treatment records include a May 1966 psychiatric evaluation following what the evaluator described as "a pattern of erratic behavior" that included "AWOL, the commission of homosexual acts and making comments designed to provoke the anger of authority."  The evaluator diagnosed the Veteran with "immature personality with passive-aggressive features manifested in part by homosexual acts," stated that the Veteran had no mental disease or defect sufficient to warrant disposition through medical channels, and recommended that he be expeditiously separated from service.  The Veteran's service personnel records reflect that he eventually received an undesirable discharge based on "habits and traits of character manifested by sexual perversion" and "frequent incidents of a discreditable nature with military authorities."  On the medical history report completed in connection with that discharge, the Veteran described symptoms that included nervous trouble, depression, and excessive worry.

In 1977, the character of the Veteran's discharge was upgraded to "under honorable conditions," and the documentation accompanying that upgrade noted that the "changing social mores of today" had contributed to the decision.  The Veteran has reported that the in-service treatment he received after going AWOL and revealing his sexual orientation, as well as the manner in which he was initially discharged, caused psychiatric symptoms that he treated by drinking heavily for many years following service.  He has been diagnosed with multiple psychiatric conditions since his discharge, including generalized anxiety disorder, obsessive-compulsive disorder, major depression, and PTSD.  In August 2009, a VA psychologist stated that the Veteran's military experiences were a "significantly contributing factor" to his reported PTSD symptoms, but that his symptoms could not be isolated out and specifically attributed to his in-service experiences, as he had experienced other traumas throughout the course of his life.  In October 2010, the same psychologist submitted a statement asserting that the Veteran had PTSD from childhood trauma that was aggravated by his in-service experiences.  However, she provided no additional explanation for that finding.

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Based on the foregoing evidence, the Board finds that an initial VA examination is certainly warranted in this instance and should be conducted on remand.

As the claim must be remanded for an examination, the Veteran should also be given another opportunity to identify any outstanding evidence related to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional outstanding treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claim, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any identified records and associate them with the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Then, schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the nature and etiology of any psychiatric disorders, including PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric disorders.  In doing so, please specifically discuss the psychiatric diagnoses of record, including but not limited to generalized anxiety disorder, obsessive-compulsive disorder, major depression, and PTSD.

In determining whether the Veteran meets the criteria for a specific psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that the disorder had its onset in service, is related to the Veteran's reported in-service stressors (including but not limited to being harassed and threatened by stockade guards and other service members as a result of his sexual orientation, being threatened with a gun while being escorted to and from a hearing, and being discharged in part due to "sexual perversion"), or is otherwise related to service?  Please explain why or why not, specifically discussing the March 2003 findings of Dr. W., and the August 2009 and October 2010 findings of Dr. F.  In addition, please specifically discuss whether the evidence of record indicates that a personal assault (to include in the form of harassment, death threats, threats of sexual assault, and being threatened at gunpoint) occurred in service.

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting inquiries to appropriate records repositories and by requesting additional information from the Veteran, if needed.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




